Mellen C. J.
delivered the opinion of the Court at the ensuing July term in Waldo.
Smith, the pauper, resided in Shapleigh from about the year 1816 till the spring of 1820, in a hired house, with his family. At that time a misunderstanding took place between him and his wife. He absented himself several weeks from the house where he lived, and his wife and the children went to her father’s house in that town, and caused the furniture to be removed to that place, though the person employed to remove it, was forbidden so to do by the husband. Soon after this the house they had occupied was removed to another place, and was never afterwards occupied by Smith or any of his family. The husband was forbidden by Wood, the wife’s father, to come to his house; the wife was unwilling .that he should come and he never did, for about two years, nor until after a reconciliation had taken place. After the separation, the husband lived sometime at his father’s in Shapleigh; afterwards, a short time, in Waterborough, and in November, 1820, he went to Dr. Ayer’s, in Newfield, and resided with him till 4th oí April, 1821, and worked for Ayer to, pay a debt he was then owing him. He testified that he never inteuded to abandon his family, but always meant to return to them,, when he should be permitted so to do. That he never furnished them any supplies, though he should have furnished them with necessaries, if he could have been permitted. And that he did not know that he should ever be permitted to go back and live with her at her father’s ; but that he had some hope of living *205with her again. This is a compressed summary of the facts on which our decision must be founded. We may add that it does not appear that they ever had any fixed home in Shapleigh after the reconciliation ; they lived a few weeks at her father’s, and after his removal to Waterborough they remained several months in Shapleigh and then removed to Limerick. The question is, where was the pauper’s domicil on the 21st of March, 1821. On that day he was in the employment of Dr. Ayer in Newfield, and his wife and children were residing in Shapleigh, at her father’s house, and in possession of the furniture belonging to the husband, which had been removed from the house they had lately occupied. It is a well settled principle of law that if a man leaves his family and home for mouths or years, animo revertendi, his domicil is not changed by such absence so long as such intention continues ; and this intention must be ascertained from a view and consideration of all circumstances. It is true that while he was residing at Newfield, he had no house in the town of Shapleigh which he then had a right to enter; but his wife and children were in that town; and ho never intended to abandon them, but always meant to return to them as soon as he could; and the case finds that a reconciliation took place, and he carried his intention into execution as soon as he was able to do it. A man domiciled in a particular town, will continue to have his domicil there, though he may own no real estate, nor occupy any. He may live as a boarder : he and his family may live as boarders and still retain their domicil. The misunderstanding between the pauper and his wife, led to the separation, and poverty caused her removal to her father’s ; and 'his poverty rendered him unable to procure another dwelling where he could live with her, as he testified he was desirous to live. These facts seem to indicate no intention to change the domicil, more than was manifested by the pauper in the case of Richmond v. Vassalborough, cited and relied upon as decisive of the case at bar. We have particularly examined the facts of that case and find a strong resemblance between the tvjp. Tn both, the paupers left their families in consequence of a misunderstanding with their wives; in both there ivas no absolute desertion of their families, but a conditional inten*206tion of returning to them and living with them again ; in both a reconciliation took place, and a consequent reunion of the parties, though not until after the 21st of March, 1821. In Richmond v. Vassalborough, the court considered the reunion as a degree of evidence of the original intentions of the husband, proper for the consideration of the jury ; and as the court in the present case, are by consent of parties, authorized to draw all inferences which a jury might properly draw, we may consider the subsequent reconciliation as evidence of the sincerity of the pauper’s declarations as to his hope and intention of again living with his wife and children, who continued to reside in Shapleigh as before mentioned. In Richmond v. Vassalborough, the pauper during his absence, furnished some small supplies to his wife; and in the present case he was desirous of doing the same, had he been permitted so to do. In Richmond v. Vassalborough, the wife deserted the house in which she and her husband had lived together, and on her return from China, unlawfully broke into an empty house and there resided; so that in that case, as well as in the one before us, the former habitations of the husband and wives prior to their separation, had ceased to be their rightful homes, and indeed they had no new places of settled habitation until after their reunion. On the whole, we perceive no material distinction between the two cases, and the same legal principles must be applicable to both.
According to the agreement of the parties a nonsuit must be entered, with costs for the defendants.